Citation Nr: 1714848	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-30 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to herbicide exposure and/or diabetes mellitus, type II.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an October 2014 Board decision, the diabetes mellitus and peripheral neuropathy claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a June 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board observes that, in addition to PTSD, the medical evidence of record also indicates diagnoses of mood disorder, adjustment disorder with depressed mood, depressive disorder, not otherwise specified (NOS), and anxiety disorder, NOS.  It is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed. The United States Court of Appeals for Veterans Claims (Court) has decided that a veteran is not held to the disabilities he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.

The issue of entitlement to an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

FINDINGS OF FACT

1.  It is not shown that the Veteran was exposed to an herbicide agent during his active service.

2.  Diabetes mellitus was not present during the Veteran's active service, manifest to a compensable degree within one year of separation, nor does the record contain any indication that any current diabetes mellitus is causally related to his active service or any incident therein.

3.  Peripheral neuropathy of the bilateral lower extremities did not manifest in service or for years thereafter and is not otherwise related to the Veteran's military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Peripheral neuropathy of the bilateral lower extremities was not incurred in active service, may not be presumed to have been incurred in active service, and is not caused or aggravated by any service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A pre-decisional notice letter dated in January 2012, complied with VA's duty to notify the Veteran including as to the service connection claims.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.  The October 2014 Board Remand instructed the AOJ to obtain outstanding VA treatment records dated from January 1997 to March 1998 from the Mountain Home VA medical center (VAMC).  Pursuant to the Remand, requests for the records were made; however, a response was received in March 2015 indicating that said records did not exist.  See the Report of General Information dated June 2016.  To this end, the Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist." See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As such, the Board finds that the VA has satisfied its duty to assist in this regard.

Also, pursuant to the October 2014 Board Remand, additional inquiry was conducted through the JSRRC as to whether the Veteran was exposed to a herbicide agent during his service in the Republic of Korea.  As will be detailed below, in a thorough response dated in May 2016, the JSRRC determined that the Veteran was not exposed to a herbicide agent during his military service. 

Thus, the Board finds that VA does not have a duty to assist that was unmet; neither the Veteran nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as diabetes mellitus and other organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this matter, the Veteran contends that he has diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities, which are related to his military service.  Specifically, he asserts that he developed diabetes mellitus and peripheral neuropathy as a result of herbicide exposure during his active duty service.  To this end, the Board notes that if a veteran was exposed to an "herbicide agent" during active military, naval, or air service, certain listed diseases shall be service-connected.  Those diseases include diabetes mellitus, type II, and early onset peripheral neuropathy.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016).  For the reasons set forth below, the Board concludes that service connection is not warranted as to either disability.

The Board initially notes that the Veteran has alternatively contended that his peripheral neuropathy of the bilateral lower extremities is due to his diabetes mellitus, type II.  However, as the Board is herein denying service connection for diabetes mellitus, type II.  The Veteran's contention of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus cannot be sustained.

Notably, the Veteran has not contended, nor does the record show, that his diabetes mellitus and/or peripheral neuropathy symptomatology manifested during his military service.  Indeed, his STRs show no treatment for, or diagnosis of, diabetes mellitus, neuropathy of the lower extremities, or related complaints.  Moreover, the July 1968 service separation examination was absent any complaint, or finding, of diabetes mellitus or peripheral neuropathy of the lower extremities.

Rather, the Veteran argues that he was exposed to herbicides while he was serving in the Republic of Korea.  To this end, service personnel records confirm that the Veteran served in the Republic of Korea from January 14, 1967 to March 3, 1968.  During that time, his unit of assignment was HHC, 2nd BN, 23rd INF, USARPAC.

Effective February 24, 2011, VA amended its regulations to extend a presumption of exposure to certain herbicide agents, including Agent Orange, to certain Veterans who served in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ).  38 C.F.R. § 3.307(a)(6)(iv).  The units or other military entities that the Department of Defense has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  The table shows the Veteran's unit, 2nd BN, 23rd INF, as one of the units operating in or near the Korean DMZ during the qualifying time period. M21-1MR, IV.ii.2.C.10.p.  However, the Board notes that the Veteran did not serve in Korea during the qualifying time period because he left Korea 28 days prior to April 1, 1968.  Thus, the presumptive provisions regarding exposure to herbicide agents in the Republic of Korea do not apply in this case.

However, when a veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, and if the Veteran has provided sufficient information to permit a search for information verifying exposure to herbicide agents, VA is to send a request to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of exposure to such herbicide agents.  M21-1 MR, Part IV, Subpart ii, 2.B.6.d., 2.C.10.o., & 2.C.10.p.

In this case, the Veteran asserts that he was exposed to herbicides in Korea because he remembers noticing that the trees did not have foliage.  Given the assertions raised by the Veteran, the matter was remanded in October 2014 in order for additional inquiry into potential herbicide agent exposure.  See 76 Fed. Reg. 4245, 4246 (stipulating that VA will consider evidence that herbicide agents were used in or near the DMZ earlier than April 1, 1968, when adjudicating individual cases).

In a May 2016 response, the U.S. Army and JSRRC indicated that the 1968 unit history submitted by the 2nd Battalion, 23rd Infantry (2nd Bn, 23rd Inf.) was reviewed.  Critically, the history does not document the use, storage, spraying, or transporting of herbicide agents.  Thus, the Veteran's exposure to herbicide agents remains unsubstantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

To the extent that the Veteran is arguing that he was exposed to herbicide agents during his active duty service, it appears that his contentions amount to speculation on his part.  Neither the Veteran nor his representative has specifically identified any evidence beyond the Veteran's conjecture that would indicate herbicide agent exposure.  The Board further notes that exposure to "herbicides" (i.e. any substance that is toxic to plants and used to destroy vegetation) does not trigger the presumption of service connection.  "Herbicide agent" is a term that is specifically defined by regulation at 38 C.F.R § 3.307(a)(6)(i), and includes specific chemicals used in support of the United States and allied military operations during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  See also 38 U.S.C. § 1116(a)(3).

In short, there is no competent and probative evidence that the Veteran was exposed to herbicide agents during his active duty.  Accordingly, based on this record, the Board finds that herbicide agent exposure has not been shown.  Therefore, the Board finds that the Veteran's claim for service connection for diabetes mellitus type II and peripheral neuropathy is not within the purview of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 , 3.309(e) based on herbicide agent exposure.

The evidence of record does not support the contentions that the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral lower extremities is related to his military service.  As indicated above, there is no evidence that the Veteran suffered from diabetes mellitus and/or peripheral neuropathy during his military service.  Notably, the earliest diagnosis of diabetes mellitus documented in the record is dated in March 1998 and the first notation of neurological complaints in the lower extremities is dated in October 1991.  Accordingly, there is no evidence to suggest that the Veteran was diagnosed with diabetes mellitus, type II, or peripheral neuropathy for decades after his separation from service, and there is no evidence or allegation the disabilities became manifest to a compensable degree within the first year after discharge from service.  Thus, presumptive service connection for chronic disability under 38 C.F.R. § 3.303(a) is not available.  The Veteran has not asserted, nor does the evidence show, that he had continuous symptoms since his separation from service, so consideration of service connection as a chronic disorder under 38 C.F.R. § 3.303(b) is also not applicable.

Moreover, no medical professional has suggested that the Veteran's diabetes mellitus, type II, and/or peripheral neuropathy of the bilateral lower extremities is related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Veteran's claim of entitlement to service connection for diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities is therefore denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.



REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder to include PTSD, which was incurred in his active duty service.  For the reasons set forth below, the Board finds that the matter must be remanded for additional evidentiary development.

The Veteran asserts that he suffers from a psychiatric disorder, to include PTSD, as a result of his service in the Republic of Korea.  Specifically, he contends that, while stationed in Korea, he was fired upon many times and had to help identify the bodies of two fellow soldiers who had been killed in action.  See, e.g., the Veteran's claim dated January 2011; see also the stressor statement dated December 2011.  To this end, the RO has determined that the claimed stressors are consistent with his military occupational specialty and unit assignment, as well as dates and locations of his service.  As such, the Veteran's claimed stressors have been conceded.  See the statement of the case (SOC) dated January 2014.

The Veteran was afforded a VA examination in November 2013, at which time the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  Rather, the examiner diagnosed the Veteran with depressive disorder, NOS, and anxiety disorder, NOS.  In rendering these diagnoses, the examiner stated that the Veteran suffered from significant childhood physical, sexual, and emotional abuse.  As to the PTSD, the examiner stated "all marked symptoms under the PTSD symptom area above are related to childhood physical and sexual abuse, witnessing physical abuse of father by mother, and one was about his post-military car accident in the 1990's."  The examiner determined that Veteran's dysthymia and anxiety disorder pre-existed his military service and were not permanently aggravated thereby.

Critically, however, the Veteran subsequently disagreed with the extent and severity of his childhood abuse, as characterized by the November 2013 VA examiner.  See the Veteran's statement dated July 2014.  To this end, the Board notes the November 2013 VA examiner stated numerous times that the Veteran reported more abuse during the examination than he disclosed to prior treatment providers.  Moreover, the Veteran vehemently argues that he did not being to experience problems with nightmares, loss of sleep, irritability, loss of motivation, and social isolation until after his military service.  Id.  This contention appears somewhat inconsistent with the findings of the November 2013 VA examiner.  Accordingly, in order to afford the Veteran all benefit of the doubt, the Board finds that this matter should be remanded in order to afford the Veteran with another VA psychological examination to address the etiology of his currently diagnosed psychiatric disabilities.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

Moreover, the Board notes that since the November 2013 examination was conducted, VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-V.  The amendments are applicable to the Veteran's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-V will apply).  

As the Veteran's claim was first certified for appeal in July 2016, DSM-V applies to the claim.  As noted, the November 2013 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV.  Thus, a remand is required to provide the Veteran with a VA psychiatric examination that uses DSM-V, in accordance with current VA regulations.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since November 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current psychiatric disorder to include PTSD, depressive disorder, NOS, and anxiety disorder, NOS.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  If the examiner diagnoses the Veteran with PTSD in accordance with DSM-V, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the reported in-service stressors.

(b)  Is there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's current psychiatric disorder, to include PTSD, depressive disorder, NOS, and anxiety disorder, NOS, existed prior to his active military service?

(c) If the answer to question (a) is yes, the examiner should then opine as to whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during service, or whether it is clear and unmistakable that any increase was due to the natural progress of the disability.

(d) If the answer to question (a) is no, is it at least as likely as not (i.e., at least a 50 percent probability) that the current psychiatric disorder(s) had its(their) onset during military service or is(are) causally related to such service, his conceded military stressors?

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3. Thereafter, adjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


